The plaintiff sued the defendant for negligently striking and damaging his automobile on a public highway. The defendant denied that it was negligent and pleaded contributory negligence of the plaintiff as a bar to recovery.
There was a verdict for the plaintiff in the sum of $175. From judgment thereon the defendant appealed.
The record presents an issue of fact and no more. The plaintiff's testimony tends to show negligence on the part of defendant. The evidence of defendant tends to show contributory negligence on the part of the plaintiff.
The charge of the court is not included in the record, and therefore it is presumed that the trial judge properly instructed the jury upon each and every phase of the law applicable to the facts. In this situation the jury was the sole arbiter.
No error. *Page 799